DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
     CROSS-REFERENCE TO RELATED APPLICATIONS 
2.	This application is a continuation application of US Application No. 16/793,942, filed on February 18, 2020, which In turn is a continuation application of US Application Serial No. 16/405,891, filed on May 7, 2019, and now issued as U.S. Patent No. 10,636,710, which in turn is a divisional application of US Application Serial No. 15/963,477, filed on April 26, 2018, now abandoned, which in turn claims priority to Taiwan Patent Application No. 106114691, filed on May 3, 2017. The entire contents of all of the foregoing applications are herein expressly incorporated by reference.

3.           The terminal disclaimer filed on 01/27/2022 has been approved and recorded. 

                                                                      Allowable Subject Matter
4. 	Claims 1-14 are allowed.
                                                                      Reasons for Allowance
5.          The following is an examiner's statement of reasons for allowance:	
6.          Regarding claims 1-5, the prior art failed to disclose or reasonably suggest when the original micro-LED fails a functional test, disposing a repair micro-LED above the conductive layer and the common electrode, such that a first electrode of the repair micro-LED bonds and electrically connects with the conductive layer and a second electrode of the repair micro-LED bonds and electrically connects with the common electrode; repeating the functional test and disposing a repair micro-LED until passing the functional test; forming a light guiding layer above the first insulating layer, the 

7.         Regarding claims 6-14, the prior art failed to disclose or reasonably suggest a flip-chip type original micro-LED disposed above the conductive layer and the common electrode layer, such that a first electrode of the original micro-LED bonds and electrically connects with the conductive layer and a second electrode of the original micro-LED bonds and electrically connects with the common electrode; at least one repair micro-LED disposed above the conductive layer and the common electrode, such that a first electrode of the repair micro-LED bonds and electrically connects with the conductive layer and a second electrode of the repair micro-LED bonds and electrically connects with the common electrode; a light guiding layer disposed above the first insulating layer, the conductive layer, the common electrode, the original micro-LED and the repair micro-LED; and a reflecting layer disposed above the light guiding layer. 
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                             /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899